—In a proceeding pursuant to Family Court Act article 4, the mother appeals from so much of an order of the Family Court, Suffolk County (Dunn, J.), entered October 8, 1996, as granted the father’s objections to so much of an order of the same court (Rodriguez, H.E.), entered June 18, 1996, as, after a hearing, increased his monthly child support obligation to $1,523.00.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
When one parent seeks to increase the support obligations of the other parent based upon increased needs, it is not necessary to show an unanticipated and unreasonable change in circumstances, because the increase is predicated on the children’s right to receive adequate support (see, Matter of Michaels v Michaels, 56 NY2d 924, 926; Matter of Brescia v Fitts, 56 NY2d 132; Haimowitz v Gerber, 153 AD2d 879). However, the increased support is warranted only where the movant sets *381forth specific increased expenses on behalf of the child as opposed to merely a general claim that the children’s needs have increased as the child matured or as a result of inflation (see, Matter of Hogan v Eriksen, 228 AD2d 505; Matter of Halliday v Taddeo, 223 AD2d 542; Matter of Staffanell v Staffanell, 220 AD2d 751; Rocchio v Rocchio, 213 AD2d 535; Matter of Adams-Eppes v Fulton, 195 AD2d 455; Zucker v Zucker, 187 AD2d 507, 509).
Here, the Family Court properly found that the mother failed to satisfy her burden of proving specific increased needs of the parties’ children which warrant an increase in child support (see, Matter of Staffanell v Staffanell, supra; Matter of Adams-Eppes v Fulton, supra; Zucker v Zucker, supra). Mangano, P. J., Copertino, Krausman and McGinity, JJ., concur.